Citation Nr: 1736999	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-32 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from October 2001 to August 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In this respect, the August 2011 rating decision granted service connection for PTSD and assigned a 50 percent initial rating effective October 4, 2010.  In December 2011, within one year of notification of the August 2011 rating decision, VA received a statement from the Veteran requesting what he needs to provide in support of his PTSD claim.  See, Statement in Support of Claims received December 2011.  Following issuance of a statement of the case (SOC) on October 29, 2013, a substantive appeal was received on November 18, 2013, within 60 days of issuance of the SOC.  The Board finds that the Veteran's December 2011 statement is a notice of disagreement with the initial rating assigned by the August 2011 rating decision.  38 C.F.R. § 20.201.  Accordingly, the August 2011 rating decision is the rating decision on appeal concerning entitlement to a higher initial rating for PTSD. 

In November 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The record in this case includes evidence that the Veteran is not employable due, at least in part, to his service-connected PTSD.  See, e.g., November 2016 Board hearing transcript.  Accordingly, the issue of entitlement to a TDIU has been raised by the record, and is properly before the Board at this time as part of the Veteran's appeal for a higher initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the November 2016 Board hearing the Veteran testified that he has been continually treated for his PTSD.  The Veteran further stated that his PTSD is getting worse and has affected his ability to work.  The Veteran was last provided a VA medical examination for his service-connected PTSD in March 2015.  In light of the Veteran's contentions, the Board finds that a remand is required to provide the Veteran a new VA medical examination concerning the current nature and severity of his PTSD.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  In addition, as the Veteran has reported continual treatment, updated VA medical treatment records must be requested.    

With respect to entitlement to a TDIU, the issue is inextricably intertwined with the remanded issue for entitlement to a higher initial disability rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Since adjudication of the issue for entitlement to a TDIU must be deferred, the Board finds that a VA medical opinion must be sought as to the functional impairment associated with the Veteran's service-connected disabilities and impact on the Veteran's ability to work. 


Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the Jackson VA Medical Center from April 2015 to the present.

2.  Schedule the Veteran for a VA medical examination concerning the current nature and severity of his service-connected PTSD.  The Veteran's claims file must be made available for review.  Any medically indicated tests and studies must be completed.  After examination of the Veteran and review of the claims file, the examiner must address the following:

a)  Discuss all current symptoms and manifestations of the Veteran's service-connected PTSD.

b)  Discuss the functional impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation, consistent with his educational and occupational experience.  

Rationale must be provided for each opinion reached.

3.  After completing any other indicated development, readjudicate the initial rating issue, and adjudicate the TDIU issue, on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




